                Case 3:19-mj-04430-LL Document 1 Filed 10/09/19 PageID.1 Page 1 of 13
AO 106 (Rev. 04/10) Application for a Search Warrant



                                          UNITED STATES DISTRICT Co                                                T
                                                                          for the
                                                                                                                              OCT - 9 2019
                                                             Southern District of California

                In the Matter of the Search of
          (Briefly describe the property to be searched
           or identify the person by name and address)                                    Case No.
         Gray Coolpad Smartphone cellular phone
         Seized as FP&F No. 2020565500001602
                   ("Target Device #1 ")
                                                 APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to be! ieve that on the following person or property (identify the person or describe the
prJJJJert)I.AtQ b~ searched aJ?d give its lo cation)
  ::i-ee ttacnment A- ·1

located in the                Southern                 District of            California                    , there is now concealed   (identify the
                                                                     ------------
person or describe the properly lo be seized):
  See Attachment B


           The basis for the search under Fed. R. Crim. P. 41 (c) is                (check one or more):
                ~ evidence of a crime;
                   0 contraband, fruits of crime, or other items illegally possessed;
                   0 property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained .

           The search is related to a violation of:
               Code Section                                                             Offense Description
         Title 8, Un ited States Code §                 Transport Illegal Aliens(a)(1)(A)(ii) and (v)(II)
         1324

          The application is based on these facts:
         See Attached Affid avit


            ~ Continued on the attached sheet.
            0    Delayed notice of _ _ days (give exact ending date if more than 30 days: ______ ) is requested
                 under 18 U.S.C. § 3103 a, the basis of which is set forth on the attached sheet.




                                                                                Giancarlo Lugo, Border Patrol Agent, U.S. Border Patrol
                                                                                                           Printed name and title

Sworn to before me and signed in my presence.


Date :             10/09/2019

City and state: San Diego, California                                                                      Linda Lopez, U.S. Magistrate Judge
                                                                                                           Printed name and title
        Case 3:19-mj-04430-LL Document 1 Filed 10/09/19 PageID.2 Page 2 of 13



 1                                          AFFIDAVIT
 2         I, Giancarlo Lugo, being duly sworn, hereby state as follows:
 3                                       INTRODUCTION
 4
             1.   I submit this affidavit in support of an application for warrant(s) to search
     the following electronic device(s):
 5
                        Gray Coolpad Smartphone cellular phone
 6
                        Seized as FP&F No. 2020565500001602
 7                      ("Target Device #1 ")
 8
                        White Samsung Smartphone cellular phone
 9                      Seized as FP&F No. 2020565500001601
                        ("Target Device #2")
10
11   the "Target Device(s)"), as further described in Attachment(s) A-1 and A-2, and to
12 seize evidence of crime, specifically, violations of Title 8, United States Code, Section
13   1324 (Alien Smuggling), as further described in Attachment B.

14         2.     The requested warrant(s) relate(s) to the investigation and prosecution of
15   Daniel ARREDONDO and Osvaldo HERNANDEZ for smuggling illegal aliens from
16 Mexico into the United States. The Target Device(s) is/are currently in the custody of
17 Department of Homeland Security, Customs and Border Protection, United States Border
18 Patrol, San Diego Sector.

19         3.     The facts set forth in this affidavit are based upon my personal observations,
2 0 my training and experience, and information obtained from various law enforcement
21 personnel and witnesses, including my review of rep011s prepared by other law
22 enforcement officers and agents. This affidavit is intended to show that there is sufficient
23   probable cause for the requested warrant(s) and does not purport to set forth all of my
24   knowledge of the investigation into this matter. Dates and times are approximate.
25 II
26
27
                                 TRAINING AND EXPERIENCE
28         4.     I have been employed by the USBP since 2008, and am currently assigned
        Case 3:19-mj-04430-LL Document 1 Filed 10/09/19 PageID.3 Page 3 of 13



     to the San Diego Sector Prosecutions Unit. I graduated from the Border Patrol Basic
 1
     Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico. I am a
 2
     Federal Law Enforcement Officer within the meaning of Rule 4l(a)(2)(C), Federal Rules
 3
     of Criminal Procedure and have been a Federal Law Enforcement Officer for ten years. I
 4
     am authorized by Rule 41 ( a) Federal Rules of Criminal Procedure to make applications for
 5
     search and seizure warrants and serve arrest warrants. I have experience and have received
 6
     training with respect to conducting investigations of immigration and criminal violations of
 7
     Titles 8, 18, 19, and 21 of the United States Code.
 8
           5.     My current duties involve the preparation of criminal and administrative
 9
10 cases for prosecution, including the use of linking related subjects and information via
11 electronic equipment and telephones. In the course of my duties, I investigate and prepare
12 for prosecution cases against persons involved in the inducement, transportation, and
13 harboring of illegal aliens into and within the United States; and, the utilization of illegally-
14 obtained, counterfeit, altered or genuine immigration documents by illegal aliens to illegally

15 gain entry or remain in the United States.
16       6.     During my tenure as a Border Patrol Agent, I have participated in the

17 investigation of a number of cases involving the smuggling of aliens from Mexico into the
18 United States and transportation of illegal aliens within the United States, which have
l 9 resulted in the issuance of arrest warrants, search warrants, seizure warrants, and the
20 indictments of persons for alien smuggling, including drivers, passengers, and guides.

21         7.     Through the course of my training, investigations, and conversations with
22 other law enforcement personnel, I have gained a working knowledge of the operational
23 habits of alien smugglers and alien transporters, in particular those who attempt to smuggle
24 aliens into the United States from Mexico and transport them throughout the Southern
25 District of California. I am aware that it is a common practice for alien smugglers to work
26 in concert with other individuals and to do so by utilizing cellular telephones to maintain
27 communications with co-conspirators and/or illegal aliens in order to further their criminal
28 activities. Because they are mobile, the use of cellular telephones permits alien smugglers

                                                 2
        Case 3:19-mj-04430-LL Document 1 Filed 10/09/19 PageID.4 Page 4 of 13



 1 and transporters to easily carry out various tasks related to their smuggling activities,
 2   including, e.g. , remotely monitoring the progress of the aliens while the aliens are in transit,
 3 providing instructions to transporters, guiding aliens to specific pick up locations, warning
 4 accomplices about law enforcement activity in the area and the status of check-point
 5 operations, and communicating with co-conspirators who guide aliens, coordinate drop off
 6 locations, and/or operate alien stash houses.
 7         8.     The smuggling of aliens generates many types of evidence, including, but not
 8 limited to , cellular phone-related evidence such as voicemail messages refe1Ting to the
 9 arrangements of travel, names, photographs, text messaging (via SMS or other
1O applications), and phone numbers of co-conspirators and illegal aliens.             For example,
11   drivers and passengers responsible for transporting illegal aliens are typically in telephonic
12 contact with co-conspirators immediately prior to and/or following the crossing of the
13 illegal aliens at the border, at which time they receive instructions, including where to pick-
14 up the illegal aliens for transportation into the United States and where to take the illegal
15   aliens after crossing into the United States.      These communications may also include
16 locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in
17 telephonic contact with co-conspirators prior to and following their crossing in order to
18 make smuggling arrangements, receive instructions, and report their locations after
19 crossing.
20         9.     Based upon my training, experience, and consultations with law enforcement
21   officers experienced in narcotics trafficking investigations, and all the facts and opinions
22   set forth in this affidavit, I know that cellular telephones (including their Subscriber
23   Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
24   for example, phone logs and contacts, voice and text communications, and data, such as
25   emails, text messages, chats and chat logs from various third-party applications,
26 photographs, audio files, videos, and location data. In particular, in my experience and
27   consultation with law enforcement officers experienced in alien smuggling investigations,
28   I am aware that individuals engaged in alien smuggling may store photos and videos on

                                                   3
        Case 3:19-mj-04430-LL Document 1 Filed 10/09/19 PageID.5 Page 5 of 13



 1 their cell phones that reflect or show co-conspirators and associates engaged in alien
 2   smuggling, as well as images and videos with geo-location data identifying alien smuggling
 3 transportation routes, and communications to and from recruiters and organizers.
 4         10.    This information can be stored within disks, memory cards, deleted data,
 5 remnant data, slack space, and temporary or permanent files contained on or in the cellular
 6 telephone. Specifically, searches of cellular telephones may yield evidence:
 7
           a.    tending to indicate efforts to smuggle aliens from Mexico into the United
 8               States;
 9
           b.    tending to identify accounts, facilities, storage devices, and/or services-
10               such as email addresses, IP addresses, and phone numbers- used to
                 facilitate alien smuggling and transportation of smuggled aliens;
11
12         C.    tending to identify co-conspirators, criminal associates , or others involved
                 in alien smuggling, or transportation of smuggled aliens;
13
14         d.    tending to identify travel to or presence at locations involved in the
                 smuggling, transportation, or harboring of illegal aliens, such as stash
15
                 houses, load houses, or delivery points;
16
17         e.    tending to identify the user of, or persons with control over or access to,
                 the Target Device(s); and/or
18
19         f.    tending to place in context, identify the creator or recipient of, or establish
                 the time of creation or receipt of communications, records, or data involved
20               in the activities described above.
21

22
                         FACTS SUPPORTING PROBABLE CAUSE
23
           11.   On October 8, 2019, Supervisory Border Patrol Agent P. Bak-Sklener was
24
     performing assigned duties in the Campo Border Patrol Station's area of responsibility.
25
     Agent Bak-Sklener was driving an unmarked Border Patrol vehicle equipped with
26
     emergency lights and siren. At approximately 10:55 AM, Agent Bak-Sklener observed a
27
     white Ford Sports Utility Vehicle (SUV), traveling south on Ribbonwood Road,
28
     Boulevard, California, at an extremely slow rate of speed.          The vehicle was riding

                                                 4
        Case 3:19-mj-04430-LL Document 1 Filed 10/09/19 PageID.6 Page 6 of 13



     extremely low to the ground as it passed Agent Bak-Sklener's location. Records checks
 2 revealed that the vehicle was registered out of Los Angeles, California. Due to the vehicle
 3 riding extremely close to the ground and the vehicle being registered out of Los Angeles,
 4 with no recent Border Patrol Immigration Checkpoint or international crossings, Agent
 5 Bak-Sklener decided to follow the vehicle. After traveling approximately one mile along
 6 Old Highway 80 the Ford vehicle took State Route 94 (SR-94)west. The vehicle was
 7 traveling at approximately 25 miles per hour which is well below the posted speed limit.
 8 As Agent Bak-Sklener followed the Ford SUV, it appeared as though the rear windows of
 9 the vehicle were so dark that they appeared to be painted. As Agent Bak-Sidener was
1O following the SUV he observed that it was traveling very closely behind a U-Haul truck.
11   Agent Bak-Sklener followed the vehicle for approximately thirteen miles. The driver of
12 the Ford SUV, later identified as the defendant Osvaldo HERNANDEZ, was constantly
13 looking is his side view mirror. There were no other vehicles on SR-94 from the time
14 Agent Bak-Sklener began following the vehicle until both the U-Haul and the Ford SUV
15 pulled into Circle K located at the block of 30000 SR-94, Campo, California 91906 .
16 HERNANDEZ parked at the eastern most pumps, exited his vehicle, and went inside the
17 Circle K.         The driver of the U-Haul, later identified as the defendant Daniel
18 ARREDONDO, parked at the western most pumps and went inside of the Circle K.
19 HERNANDEZ exited the Circle K, went to his vehicle and moved the Ford SUV to a
20 parking spot in front of the Circle K. ARREDONDO exited the Circle K and returned to
21   his U-Haul. While both subjects were walking to and from their vehicles they repeatedly
22 looked over at Agent Bak-Sklener in his vehicle, which was parked directly across from
23   the Circle K.
24         12.       While observing HERNANDEZ and ARREDONDO, Agent Bak-Sklener
25   requested that dispatch check with the Highway 94 Immigration Checkpoint to find out
26 whether or not it was operational. Border Patrol dispatch reported that the checkpoint was
27 closed. At the time of this event, the Old Highway 80 Immigration Checkpoint and the
28 Interstate 8 Immigration checkpoint were operational, making the Highway 94 checkpoint

                                               5
        Case 3:19-mj-04430-LL Document 1 Filed 10/09/19 PageID.7 Page 7 of 13



 1 the only thoroughfare on the way back to the maJor metropolitan areas without an
 2 operational immigration checkpoint. Agent Bak-Sklener lost sight of ARREDONDO for a
 3 couple minutes behind the U-Haul. ARREDONDO then emerged from behind the U-Haul
 4 and walked over to the Ford SUV speaking with HERNANDEZ for a couple of minutes.
 5 After speaking to one another for a couple of minutes, HERNANDEZ moved his Ford
 6 SUV to the pumps next to ARREDONDO. The two vehicles then left together. After
 7 observing the vehicles for approximately 25 minutes at Circle K, the Ford SUV and the U-
 8 Haul turned west on Highway 94 toward San Diego, California, a known smuggling route.
 9 At approximately 11 :40 AM, Agent Bak-Sklener requested that both vehicles be stopped
1O believing both were being used to smuggle.
11         13.   Border Patrol Agent M. Knott conducted a vehicle stop on the Ford SUV
12 being driven by HERNANDEZ approximately one mile west of Circle K along Highway
13   94 and Border Patrol Agent L. Smith conducted a vehicle stop on the U-Haul being driven
14 by ARREDONDO.          Agent Bak-Sklener pulled up behind Agent Knott's vehicle and
15 approached the Ford SUV with his agency issued badge hanging clearly around his neck.
16 Agent Bak-Sklener identified himself as a Border Patrol Agent and asked which country
17 HERNANDEZ was a citizen of, to which he stated "United States." Agent Bak-Sklener
18 then asked HERNANDEZ where he was traveling to and HERNANDEZ stated Inglewood.
19 Agent Bak-Sklener informed HERNANDEZ that he was traveling in the wrong direction.
20 At this time HERNANDEZ' hands began to shake profusely exhibiting nervousness. Agent
21   Bak-Sklener then requested consent to search the back of the Ford SUV. HERNANDEZ
22 granted consent. Agent Bak-Sklener opened the back of the vehicle and it was empty.
23   Agent Bak-Sklener then asked who the vehicle was registered to and HERNANDEZ
24 provided only a first name that did not match that of the registered owner. Agent Bak-
25   Sklener then asked HERNANDEZ his purpose of travel. HERNANDEZ stated he was
26 gathering the belongings of his deceased grandmother. Agent Bak-Sklener asked if those
27 were the items in the U-haul to which he responded "yes," confirming that he was in fact
28 traveling in tandem with the U-haul.

                                              6
        Case 3:19-mj-04430-LL Document 1 Filed 10/09/19 PageID.8 Page 8 of 13



 1         14.   While Agent Smith was on the vehicle stop, he determined that
 2 ARREDONDO was a citizen of the United States. Agent Smith then asked ARREDONDO
 3 what was in the back of the U-haul and he stated "furniture." Agent Smith requested
 4 consent from ARREDONDO to look in the back of the U-haul. ARREDONDO granted
 5 consent to look in the back of the U-haul. As Agent Smith opened the back he observed
 6 nine possible illegal aliens seated in the back. Agent Smith began questioning the nine
 7 individuals, later identified as material witnesses Carlos BLAS-Santiago, Francisco
 8 JULIAN-Duble, Jeremias KU-Nah, Adan LOPEZ-Guzman, Josua LOPEZ-Guzman, Edith
 9 MENDOZA-Gonzalez, Celso RIOS-Quinonez, Jose SANCHEZ-Rosas and Daniel
10 VAZQUEZ-Cante, as to what country they are citizens of. All nine stated separately they
11   were citizens of Mexico. Agent Smith asked all nine, separately, if they had the proper
12 documents to be or remain in the United States legally. All nine stated separately they did
13 not. Agent Smith asked all nine if they knew when they crossed that they crossed illegally
14 into the United States. All nine stated, separately they did know that they crossed illegally.
15 At approximately 11 :45 AM, Agent Smith placed all material witnesses under arrest. At
16 the same time Agent Smith placed ARREDONDO under arrest.                    This location is
17 approximately two miles north of the United States/Mexico International Boundary and ten
18 miles east of the Tecate, California Port of Entry. At approximately 11 :45 AM, Agent
19 Bak-Sklener received a radio transmission from Agent Smith that the U-Haul was
20 smuggling aliens. Agent Bak-Sklener placed HERNANDEZ under arrest.
21         15.   Daniel ARREDONDO and Osvaldo HERNANDEZ' phones (Target
22 Device(s)) were subsequently seized.
23         16.   In my training and experience, alien smugglers and transporters may be
24 involved in the planning and coordination of alien smuggling event in the days and weeks
25 prior to an event. Co-conspirators are also often unaware of a defendant's arrest and will
26 continue to attempt to communicate with a defendant after their arrest to determine the
27 whereabouts of the aliens.      Accordingly, I request permission to search the Target
28

                                                7
        Case 3:19-mj-04430-LL Document 1 Filed 10/09/19 PageID.9 Page 9 of 13



 1 Device(s) for data beginning from September 9, 2019 through October 10, 2019, which
 2 was the day following the arrest.
 3                                       METHODOLOGY
 4         16.    It is not possible to determine, merely by knowing the cellular telephone ' s
 5 make, model and serial number, the nature and types of services to which the device is
 6 subscribed and the nature of the data stored on the device. Cellular devices today can be
 7 simple cellular telephones and text message devices, can include cameras, can serve as
 8 personal digital assistants and have functions such as calendars and full address books and
 9 can be mini-computers allowing for electronic mail services, web services and rudimentary
10 word processing. An increasing number of cellular service providers now allow for their
11   subscribers to access their device over the internet and remotely destroy all of the data
12 contained on the device. For that reason, the device may only be powered in a secure
13   environment or, if possible, started in "flight mode" which disables access to the network.
14 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
15   equivalents and store information in volatile memory within the device or in memory cards
16 inserted into the device. Current technology provides some solutions for acquiring some of
17 the data stored in some cellular telephone models using forensic hardware and software.
18 Even if some of the stored information on the device may be acquired forensically, not all
19 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
20 data acquisition or that have potentially relevant data stored that is not subject to such
21   acquisition; the examiner must inspect the device manually and record the process and the
22 results using digital photography. This process is time and labor intensive and may take
23   weeks or longer.
24         17.    Following the issuance of this warrant, a case agent familiar with the
25   investigation will collect the subject cellular telephone and subject it to analysis. All
26 forensic analysis of the data contained within the telephone and its memory cards will
27 employ search protocols directed exclusively to the identification and extraction of data
28   within the scope of this warrant.

                                                 8
       Case 3:19-mj-04430-LL Document 1 Filed 10/09/19 PageID.10 Page 10 of 13



 1         18.   Based on the foregoing, identifying and extracting data subject to seizure
 2 pursuant to this warrant may require a range of data analysis techniques, including manual
 3 review, and, consequently, may take weeks or months. The personnel conducting the
 4 identification and extraction of data will complete the analysis within 90 days, absent
 5 further application to this court.
 6                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
 7         19.   Law enforcement has previously attempted to obtain the evidence sought by
 8 this warrant through the owners' consent. Consent was not given.
 9                                       CONCLUSION
1O         20.     Based on the facts and information set forth above, there is probable cause
11   to believe that a search of the Target Device(s) will yield evidence of (ARREDONDO and
12 HERNANDEZ') violations of Title 8, United States Code, Sections 1324.
13         21.   Because the Target Device(s) were seized at the time of (ARREDONDO and
14 HERNANDEZ') arrests and have been securely stored since that time, there is probable
15   cause to believe that such evidence continues to exist on the Target Device(s). As stated
16 above, I believe that the appropriate date range for this search is from September 9, 2019
17 through October 10, 2019.
18         22.   Accordingly, I request that the Court issue warrants authorizing law
19 enforcement to search the item(s) described in Attachment(s) A-1 and A-2, and seize the
20 items listed in Attachment B using the above-described methodology.
21
22
23
24
25
26
27
28

                                               9
       Case 3:19-mj-04430-LL Document 1 Filed 10/09/19 PageID.11 Page 11 of 13



 1         I swear the foregoing is true and correct to the best of my knowledge and belief.
 2

 3
                                            Giancarlo Lugo
 4
                                            Border Patrol Agent
 5
     Subscribed and sworn to before me this    9th    day of October, 2019.
 6
 7
 8
                   pez
 9                  agistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               10
  Case 3:19-mj-04430-LL Document 1 Filed 10/09/19 PageID.12 Page 12 of 13



                                ATTACHMENT A-1

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

Gray Coolpad Smartphone cellular phone
IMEINo. 860667040092921
Seized as FP&F No. 2020565500001602
("Target Device # l ")

Target Device is currently in the custody of the Department of Homeland Security,
Customs and Border Protection, United States Border Patrol, San Diego Sector.
  Case 3:19-mj-04430-LL Document 1 Filed 10/09/19 PageID.13 Page 13 of 13



                                 ATTACHMENT B

                               ITEMS TO BE SEIZED

      Authorization to search the cellular telephone(s) described in Attachment(s) A-1
and A-2 includes the search of disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular telephone(s) for
evidence described below. The seizure and search of the cellular telephone(s) shall
follow the search methodology described in the affidavit submitted in support of the
warrant(s).

       The evidence to be seized from the cellular telephone(s) will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files , videos, and location
data, for the period of September 8, 2019 through October 9, 2019:

      a.    tending to indicate efforts to smuggle aliens from Mexico into the United
            States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate alien smuggling and transportation of smuggled aliens ;

      c.    tending to identify co-conspirators, criminal associates, or others involved
            in alien smuggling, or transportation of smuggled aliens;

      d.    tending to identify travel to or presence at locations involved in the
            smuggling, transportation, or harboring of illegal aliens, such as stash
            houses, load houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access to,
            the Target Device(s); and/or

      f.    tending to place in context, identify the creator or recipient of, or establish
            the time of creation or receipt of communications, records, or data involved
            in the activities described above,



which are evidence of violations of Title 8, United States Code, Section 1324.
